Citation Nr: 9936063	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-42 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, to include post-traumatic stress 
disorder (PTSD) and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to April 
1976.

By rating decision in September 1987, the RO denied service 
connection for atypical psychosis.  The veteran's appeal 
comes before the Board of Veterans' Appeals (Board) from 
February 1995 rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota, 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
psychosis and which denied the veteran's claim for service 
connection for PTSD.  Following remand by the Board in May 
1997, the claim for service connection for a psychiatric 
disorder was reopened by the Board, in a March 1998 decision, 
and remanded again for further development.  The RO denied 
the claim for service connection for a psychiatric illness.  
The claim returns to the Board following the prior remand.


FINDING OF FACT

There is competent medical evidence that the veteran has a 
psychiatric disorder or disorders which was/were aggravated 
during his period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, variously diagnosed, to include post-
traumatic stress disorder (PTSD) and/or bipolar disorder, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming that his psychiatric disorders, 
variously diagnosed, are related to his period of active 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, certain chronic diseases, 
including a psychosis, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service- 
connected disorder.  38 C.F.R. § 3.310(a).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  Id.  See 38 
C.F.R. § 3.304(b); see Monroe v. Brown, 4 Vet. App. 513, 515 
(1993).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The veteran in the present case before the Board has a long 
and documented history of psychiatric disorders since his 
adolescence.  On his enlistment medical questionnaire in July 
1974, the veteran reported a history of being depressed for 
years prior to service.  He indicated that he had been 
treated for depression by Douglas Bey, M.D., at Brokaw 
Hospital.  

Records received in April 1999 confirm that the veteran was 
hospitalized prior to service on at least three occasions 
following to suicidal gestures.  In December 1972, he was 
hospitalized after he apparently overdosed on pills.  He told 
Dr. Bey that he had attempted suicide within the last year by 
jumping down three flights of steps, and that he was stopped 
by a teacher, who then beat him up.  In November 1973, he 
told hospital staff that he had swallowed diluted Drano 
subsequent to an altercation with his girlfriend, although no 
evidence of burns to his throat was noted at that time.  At 
the veteran's hospital discharge in December 1973, Dr. Bey 
noted an "underlying probably psychotic condition" and he 
recommended psychotropic medication.  During a third 
admittance to Brokaw Hospital in February 1974, the veteran 
reported he was using marijuana, speed, and lysergic acid 
diethylamide (LSD).  Dr. Bey diagnosed borderline personality 
disorder and adjustment reaction to adolescence.  

Despite the veteran's admission of prior private treatment 
for depression on the July 1974 military entrance medical 
questionnaire, he was deemed fit for active military duty.

During a March 1996 RO hearing, the veteran indicated that, 
following his enlistment, he was not accepted by his fellow 
servicemen and several incidents had caused him significant 
mental stress thereafter.  He reported that one night during 
basic training he was wrapped up in a blanket, thrown onto 
the floor, and beaten and kicked.  After his assignment to an 
aircraft carrier, he said fellow servicemen threatened him.  
The veteran quickly transferred out of the unit.  Throughout 
his enlistment, he said he was known as "Gomer Pyle" and 
taunted and generally held in low esteem.  He indicated that 
he began to report to sick bay frequently, but that medical 
personnel would not treat him.  Eventually, he said, he 
attacked a flight surgeon with a knife due to frustration.  
The veteran also noted that he and many of his fellow 
servicemen had significant problems with alcohol and drugs, 
and that this reminded him of various childhood traumas 
because of his parents' alcoholism.

Service medical records dated February 1976 confirm that the 
veteran was suffering from problems related to drug use and 
depression.  The rehabilitation officer diagnosed him with a 
hysterical personality and recommended that he should be 
transferred to a VA hospital and discharged from the 
military, pending further psychiatric evaluation.

Post-service medical records reflect a variety of psychiatric 
diagnoses, including PTSD.  A comprehensive review of the 
claims file reveals that in addition to PTSD, the veteran has 
at various times been diagnosed with clinical anxiety, mood 
disorder, atypical psychosis, schizophrenia, schizo-affective 
disorder, borderline personality disorder, hysterical 
personality, depression, and adjustment reaction.

In December 1994, a medical examiner diagnosed the veteran 
with bipolar disorder type II, including psychotic features 
and symptoms of depression.  The examiner reported that a 
mood disorder was clearly present during the veteran's period 
of active service.  However, he also wrote, "PTSD [is] not 
an issue"  (underline included in original).

In March 1995, the veteran was diagnosed with bipolar 
disorder type II with rapid cycling and depression.  An April 
1995 VA mood disorders report corroborates that the veteran 
suffers from bipolar affective disorder type II.  Although 
the veteran was first diagnosed for this disorder after his 
period of active service, the examiner stated it was present 
during his period of active service.  A second examiner in 
April 1995 diagnosed bipolar disorder type II, preexisting 
service and exacerbated by service.  A third examiner, who 
also diagnosed bipolar disorder, concluded that the veteran's 
military service had not aggravated his mental condition.

Based on these diagnoses, it would seem clear that the 
veteran suffers from bipolar disorder.  However, the 
subsequent clinical records provide evidence which conflicts 
with these conclusions.  A later opinion, in May 1995, states 
that there is "no conclusive evidence that the 
symptoms/diagnoses that [he] manifested [during service] were 
manifestations of bipolar disorder" (underline included in 
original).  

A VA medical opinion dated May 1996 reflects that the 
examiner concluded that the veteran's psychological symptoms 
were likely the result of PSTD, the heavy use of different 
drugs and alcohol, and adjustment disorder due to poor coping 
skills.  The examiner stated that there was no conclusive 
evidence that the veteran's in-service mental symptoms were 
manifestations of a bipolar disorder.

The veteran reported in a November 1998 VA examination that 
his parents were active alcoholics and that he and his five 
siblings were forced to stay with an uncle and his wife.  The 
veteran stated that the uncle and his wife would shoot BB's 
at the children when the children did things they were not 
supposed to do.  He also provided a history of sexual abuse.  
Based on the interview, the examiner diagnosed PTSD resulting 
from the childhood abuse.  He reported that about 25 percent 
of the veteran's current mental difficulties were due to his 
military career exacerbating his PTSD.  In addition, the VA 
examiner, in diagnosing PTSD, also stated that the veteran's 
military career had "no significant impact" on his bipolar 
disorder.
Thus, the clinical records associated with the file provide 
conflicting evidence as to whether the veteran has a bi-polar 
disorder, or PTSD, or some other psychiatric disorder, and 
also reflect conflict as to whether any psychiatric disorder 
which existed prior to service or was aggravated during 
service.  Based on the above medical evidence, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a psychiatric disorder, variously diagnosed, 
to include post-traumatic stress disorder (PTSD) and/or 
bipolar disorder, is well grounded.  The veteran obviously 
has a variety of mental disorders that could plausibly be 
related to or aggravated by his period of active service.  

Although the etiology of the veteran's current psychiatric 
disorders is unclear, there are competent medical opinions 
which provide support to a claim that the veteran has a 
psychiatric disoder(s) which was/were aggravated by his 
service.  However, further factual development to clarify the 
nature of the veteran's current psychiatric disorder and to 
clarify whether the veteran currently has a psychiatric 
disorder or disorders which was/were aggravated in service is 
required.  38 U.S.C.A. § 5107.  The claim is remanded to the 
agency of original jurisdiction for such development.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, variously diagnosed, to include post-
traumatic stress disorder (PTSD) and/or bipolar disorder, but 
not limited solely to those disorders, is well grounded, and, 
to this extent only, the appeal is granted.


REMAND

Once the veteran has established a well-grounded claim, the 
VA must assist him in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 
F.3d 1464 (1997).  In this regard, the Board finds that 
additional expert opinion is necessary in order to determine 
the current nature and etiology of the veteran's psychiatric 
disorder, including whether any disorder existing prior to 
service was aggravated during service.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Board also notes that the history provided by the veteran 
suggests that additional records from the veteran's pre-
service period may be available and would be relevant.  The 
RO should specifically ask the veteran whether any official 
county, state, or other governmental or private agency might 
have records reflecting the veteran's medical or family 
history prior to service, and should attempt to obtain any 
available records identified.  Additionally, the veteran 
should be asked to identify all educational institutiones he 
attended, including from grade school through high school, 
including any boarding schools, and the RO should attempt to 
obtain educational history records.  

1.  The veteran should be asked to 
identify any county, state, or other 
governmental or private agency which 
might have records reflecting the 
veteran's medical or family history prior 
to service.  The RO should attempt to 
obtain any available records identified, 
after obtaining authorization for release 
of records which may include information 
as to alcohol or drug abuse or 
psychiatric disorder(s).  Each identified 
agency should be asked to indicate 
whether any records pertaining to the 
veteran were not released for any reason.  

2.  The veteran should be asked to 
identify all educational institutions he 
attended, grade school through high 
school, including any boarding schools, 
and the RO should attempt to obtain 
educational history records, after 
obtaining appropriate authorizations.  

3.  The veteran should identify all VA or 
non-VA providers of psychiatric treatment 
since November 1998, and those records 
should be sought.  

4.  After all development requested has 
been completed, the veteran should be 
afforded an examination by panel of 
psychiatrists to determine the current 
nature of the veteran's psychiatric 
disorder/s.  The examiners should review 
all available clinical records, including 
records of the veteran's childhood 
educational and clinical history.  All 
specialized testing should be completed 
as deemed necessary by the examiners.  
After examination of the veteran and 
review of the claims file, including all 
educational and clinical records for the 
period prior to the veteran's service, 
the examiners should provide an opinion 
as to the veteran's current psychiatric 
disoder(s).

If a diagnosis of PTSD is made, the 
examiners should clearly identify the 
stressor(s) underlying the diagnosis, and 
specifically indicate how the veteran 
otherwise met the diagnostic criteria for 
that disorder.  The examiner(s) should 
also provide an opinion as to whether it 
is at least as likely as not that the 
stressor underlying the diagnosis 
occurred in service, or whether such 
stressor occurred prior to service (i.e., 
childhood).  If the examiner concluded 
that the veteran's PTSD pre-existed 
service, the examiner was requested to 
provide an opinion as to whether it was 
at least as likely as not that the 
veteran's pre-existing PTSD permanently 
increased in severity during service, and 
if so, whether such worsening clearly and 
unmistakably constituted natural 
progression of the disorder, or whether 
such worsening clearly and unmistakably 
constituted aggravation due to specific 
in-service stressful events. 

In addition, if any psychiatric disorder 
other than PTSD is present, the examiners 
should provide an opinion as to whether 
such additional disorder(s) was/were 
incurred in or aggravated by service.

The examiners should also discuss whether 
any psychiatric disorder incurred in or 
aggravated in service is aggravating any 
other current psychiatric disorder. 

5.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective procedures.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider the medical evidence submitted 
by the veteran concerning his mental 
state prior to his entry into active 
service.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

